DETAILED ACTION
		This Office action is in response to the amendment filed on February 07, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a state machine that is coupled to the SIMO power stage, the state machine configured to output switching signals to configure the plurality of switches according to a state of the cycle; and an analog control coupled to between the SIMO power stage and the state machine, the analog control configured to compare sensed signals from the SIMO power stage to thresholds, and based on the comparisons, configure the state machine to output switching signals according to the state of the cycle” in combination with all other claim limitations. Claims 2-12 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “determining the inductor is in a freewheeling state based on a freewheeling signal received from a state machine, the state of the freewheeling signal corresponding to the freewheeling state; and adjusting the peak-current threshold based on the freewheeling state” in combination with all other claim limitations. Claims 15-17 depend directly or indirectly from claim 13, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 18, the prior art of record fails to disclose or suggest “an error amplifier configured to generate a peak-current threshold signal based on total difference between output voltages of the SIMO power converter and their respective regulated levels; a filter configured to smooth changes in time to the peak-current threshold signal” in combination with all other claim limitations. Claim 20 depends directly from claim 18, and is, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838